DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kitano et al. [US2017/0334127, “Kitano”].
Kitano discloses an embossing die (11) which is provided to an embossing apparatus, the embossing die comprising: a convex shaped mold portion (41) which corresponds to one concave portion formed on a front face of a base material (it is noted the base material is not actively recited as a feature of the embossing die and is therefore considered to be the material worked upon, and the embossing die as disclosed by Kitano is capable of working upon the recited material worked upon); wherein the embossing die is heated by a heating unit (13) which is provided to the embossing apparatus, wherein the mold portion is an aggregate of a plurality of protrusions (41b, 41a) which are divided by a slit (space between 41b and 41a as 
With respect to claim 3, Kitano discloses the plurality of protrusions include: a first protrusion whose height dimension in the height direction is a first value, and a second protrusion whose height dimension is the first value (Figure 4A). 
With respect to claims 4 and 6, Kitano discloses the embossing die (11, see discussion above), a heating unit (13) and an embossing receiving die (12) capable of sandwiching the base material together with the embossing die (11) (Figure 2A). 
With respect to claims 7 and 9, Kitano discloses an embossing method performed by the embossing apparatus discussed above comprising: an embossing step which forms a concave portion (20) on the front face of the base material (1) by pressing the mold portion to the front face of the base material (paragraphs 0052, 0055-56). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Gelli [US2009/0114347].
Kitano discloses an embossing die. Applicant is referred to paragraph 3 for a detailed discussion of Kitano. Kitano discloses the plurality of protrusions include: a first protrusion whose height dimension in the height direction is a first value, and a second protrusion whose height dimension is a second value, the second protrusion is adjacent to the first protrusion through the slit (Figure 4A). Kitano shows the first and second height are the same height and fails to disclose the second height as smaller than the first. 
Gelli discloses an embossing die.  Gelli discloses one embodiment wherein the embossing die includes a plurality of protrusions (P) that are the same height (Figure 6, 6A-C), and another embodiment wherein the embossing die includes a plurality of protrusions (P1) and (P2) that are of different heights where one height (of P2) is smaller than the other height (of P1) (Figures 7A) (paragraphs 0058-60, 0067-68).  Gelli recognizes protrusions with the same height and protrusions with different heights are known alternatives. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the embossing die of Kitano by substituting protrusions with different heights for protrusions with the same height as taught by Gelli as the predictable use of known alternatives is within the ability of one of ordinary skill. 
With respect to claim 5, Kitano discloses the embossing die (11, see discussion above), a heating unit (13) and an embossing receiving die (12) capable of sandwiching the base material together with the embossing die (11) (Figure 2A).
With respect to claim 8, Kitano discloses an embossing method performed by the embossing apparatus discussed above comprising: an embossing step which forms a concave portion (20) on the front face of the base material (1) by pressing the mold portion to the front face of the base material (paragraphs 0052, 0055-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 3, 2021